           Case 1:19-cr-00064-GHW Document 87 Filed 10/29/20 Page 1 of 3




                                  LAW OFFICE OF
                              STEPHANIE M. CARVLIN, ESQ.
                                    140 Broadway, Suite 4610
                                   New York, New York 10005



STEPHANIE M. CARVLIN, ESQ.                                   TELEPHONE: 212-748-1636
                                                             FAX: 212-858-7750
                                                                    E-MAIL: CARVLIN@HOTMAIL.COM


                                          October 29, 2020



Honorable Gregory H. Woods
United State District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Natalie Mayflower Sours Edwards,
               19-cr-00064 (GHW)

Dear Judge Woods:

        As required by this Court’s EMERGENCY INDIVIDUAL RULES AND PRACTICES IN LIGHT OF COVID-19
(“Rules”), I have conferred with the government and now write to express the parties’ views on
when sentencing can occur in this case. It is my position that even if the Court were to find that
the CARES Act, the Constitution and the Federal Rules of Criminal Procedure authorize a remote
sentence proceeding, Dr. Edwards has a right to be physically present in the Court for her
sentencing. Dr. Edwards does want to be present in Court with her family for her sentencing.1
This poses an impediment to having Dr. Edwards’ sentence hearing take place on November 9,
2020, as now scheduled.

        Under Executive Order 205 issued by New York Governor Andrew Cuomo, individuals who
travel to New York from states with “significant rates of transmission of COVID-19” are required


       1
        The Second Amended Standing Order dated September 16, 2020, effective September
26, 2020, and for 90 days thereafter, finds that the CARES Act authorizes sentence hearings in
felony cases to be conducted via video conferences or telephone conferencing if video
conferencing is not reasonably available. However, the Order conditions that approval on the
defendant’s consent and a finding by the presiding judge that “the proceeding cannot be further
delayed without serious harm to the interests of justice.” Standing Order at 3.
           Case 1:19-cr-00064-GHW Document 87 Filed 10/29/20 Page 2 of 3




to quarantine for a 14-day period upon entering New York. Virginia, where Dr. Edwards resides,
is on the list of “restricted states.”2

        Even if this Order is not binding on federal courts in New York, the Southern District of
New York has adopted guidelines that largely incorporate this requirement. Chief Judge
McMahon’s Standing Order of October 26, 2020, provides in part that individuals who have
traveled within the past 14 days from a state that has a “significant degree of community-wide
spread of COVID-19” as defined by the New York State Department of Health may not enter
Southern District courthouses. Standing Order of October 26, 2020, at 2.3 Consistent with this
Order, individuals who seek to enter courthouses in the Southern District of New York are
required to fill out the “SDNY Entry Questionnaire,” which contains a question about the
individual’s presence in a restricted state.4 Were Dr. Edwards to attempt to enter the courthouse
on November 9, 2020, she would be denied entry because she has been in a state with significant
community-wide spread within 14 days.

        It is my understanding that procedures have been approved in the Southern District that
permit exceptions to this Order for witnesses. Presumably, the same procedures could be applied
to defendants and their families. Under these rules, an individual may quarantine in her home
state for 14 days prior to attempting to enter a courthouse in the Southern District. Once in New
York, a defendant (witness) is then required to be tested for the coronavirus from an approved
list of providers and present a negative test result. The approved tests do not generate an
immediate result. I have consulted with an attorney who practices in the Southern District who
was required to comply with these procedures in light of his presence in a restricted state. When
he took the approved coronavirus test this week, he was told that the results could take between
three to five days. However, he did receive his test results within 24 hours.

        As long as Virginia remains on the list of restricted states, Dr. Edwards and her family
members who intend to attend her sentencing (her mother, father, husband, daughter, brother
and sister-in-law) will all have to observe a 14-day quarantine in Virginia. Dr. Edwards is confident
that her family members will be willing to do so. However, each will also have to come to New
York several days before a scheduled sentence hearing to guarantee sufficient time to obtain a
negative test result before they would be permitted to enter the courthouse. To accommodate
the need to observe the 14-day quarantine period, the additional time to obtain test results in
New York and the schedules of the parties, I respectfully request a sentence date of January 14
or 15, 2021, or anytime during the week of January 18, 2021, other than January 18, which is a
federal holiday.


       2
         See https://coronavirus.health.ny.gov/covid-19-travel-advisory.
       3
         Found at https://www.nysd.uscourts.gov/sites/default/files/2020-10/Standing%20
Order%2020%20MC%20138_Supersedes%20and%20Replaces%20the%20Fourth%20Amended
%20Standing%20Order%20Issued%20on%20June%2012%202020.pdf
       4
         Found at https://www.nysd.uscourts.gov/sites/default/files/2020-10/Non-device%20
Questionnaire_Eng_Spanish.pdf.
           Case 1:19-cr-00064-GHW Document 87 Filed 10/29/20 Page 3 of 3




       If the Court agrees to this schedule, Dr. Edwards’ family members could begin their
quarantine on December 26, 2020, the day following the Christmas holiday. This would also
provide me with sufficient time to determine which testing facilities give the fastest results and
to arrange funding to pay for Dr. Edwards’ to stay in New York for a few days if necessary5. Of
course, during the interim, Virginia might also come off the list of restricted states, obviating the
need for quarantining and testing.

        Admittedly, this is not an ideal solution. Both Dr. Edwards and the public have an interest
in having Dr. Edwards sentenced as soon as reasonably possible. However, the day of Dr.
Edwards’ sentencing certainly will be among the most important of her life. She should be
permitted to face that daunting moment in person surrounded by her family. Additionally, there
is no basis to conclude that “the proceeding cannot be further delayed without serious harm to
the interests of justice.” Second Amended Standing Order of September 16, 2020.

       The government does not oppose this request.

                                                      Respectfully submitted,


                                                      __________/s/_____________
                                                      Stephanie Carvlin

cc:    AUSA Daniel Richenthal
       AUSA Kimberly Ravener (via ECF)




       5
        The Court has found that Dr. Edwards qualifies for assigned counsel pursuant to the
Criminal Justice Act Plan.
